DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment and Terminal Disclaimer filed on 4/16/2021, in which claims 1, 2, 5, 9, 11, 12, 15 and 19 have been amended and entered of record.
3.   Claims 1-20 are pending for examination.

Response to Remarks/Arguments
4.    Paragraph “CROSS-REFERENCE TO RELATED APPLICATIONS” of the specification has been amended and included in the Amendment. Based on the amended paragraph, the objection to the specification is withdrawn.
5.    The terminal disclaimer filed on 4/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,706,940, has been reviewed and approved on 4/16/2021. The terminal disclaimer has been recorded.

Allowable Subject Matter 
6.    Claims 1-20 are allowed.
7.    The following is a statement of reason for indication of allowable subject matter:    
       Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a control circuit configured to control the status register to store the information indicating the busy state upon receipt of a read command and to control the status register to store the information indicating the ready state, before completion of transfer of the 
          Regarding independent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “said method comprising: receiving a read command; and responsive to receiving the read command, controlling the status register to store the information indicating the busy state, before completion of transfer of the data sensed from the memory cell from the first data latch to the second data latch”, and a combination of other limitations thereof as recited in the claim. Claims 12-20 depend on claim 11.             
8.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRI M HOANG/Primary Examiner, Art Unit 2827